Name: 2004/219/EC: Council Decision of 19 February 2004 appointing an Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-03-06

 Important legal notice|32004D02192004/219/EC: Council Decision of 19 February 2004 appointing an Austrian alternate member of the Committee of the Regions Official Journal L 068 , 06/03/2004 P. 0021 - 0021Council Decisionof 19 February 2004appointing an Austrian alternate member of the Committee of the Regions(2004/219/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Austrian Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1),(2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Bernd VÃ GERLE, notified to the Council on 9 February 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMr Andreas SCHIEDER, Gemeinderat (Vienna), is hereby appointed an alternate member of the Committee of the Regions in place of Mr Bernd VÃ GERLE for the remainder of his term of office, which runs until 25 January 2006.Done at Brussels, 19 February 2004.For the CouncilThe PresidentM. McDowell(1) OJ L 24, 26.1.2002, p. 38.